CaSe:19-40422-|\/|.]K DOC#:G Filed203/28/19 Entered:OS/ZS/J_Q 09:48:42 Page:l Of 6
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GE()RGIA

Fill in this information to identi ' your case:
Debtor l Jabrell Bonaparte
First Name Middle Name Last Name

Debtor 2 § Check if this is an amended plan.
(Spouse, if filing) First Name Middle Name Last Name

 

 

Casenumber lOl’ L`}OL{'D?£

(If known)

 

 

Chapter 13 Plan and Motion

[Pursuant to Fed. R. Bankr. P. 3015.1, the Southem District of Georgia General Order 2017-3 adopts this form in lieu of the Ofticial Form 113].

1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. lf an item
is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be ineffective if set out in
the plan.

(a) This § contains nonstandard provisions See paragraph 15 below.
pl‘drli does not contain nonstandard provisions

(b) This § values the claim(s) that secures collateral. See paragraph 4(l) below.
plant § does not value claim(s) that secures collateral

(c) This § seeks to avoid a lien or security interest. See paragraph 8 below.
plant gil does not seek to avoid a lien or security interest

2. Plan Paym ents.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $_2.§_5_.§_(_) for the applicable commitment period of:

§ 60 months: or
§§ a minimum of 36 months. See 11 U.S.C. § 1325(b)(4).
(lf applicable include the following: These plan payments will change to $ monthly on .)
(b) The payments under paragraph 2(a) shall be paid:
§§ Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s) upon the
Debtor’s(s') employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the Debtor's(s')
employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following percentages of the

monthly plan payments

§§ Debtor 1 100 % § Debtor 2 %

 

§ Direct to the Trustee for the following reason(s):
§ The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
retirement
§ 'l`he Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payments of $_Q (estimated amount) will be made on , (anticipated date) from (source, including income tax
refunds).
3. Long~Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as follows on the
following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed by either the Trustee or
directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition amounts owed for principal,
interest, authorized postpetition late charges and escrow, if applicable Conduit payments that are to be made by the Trustee which

GASB - Form 113 December l, 2017

Sot`tware Copyright (c) 1996-2019 Best Case, LLC - www,bestcase.com Best Case Bankruptcy

CaSe:19-40422-|\/|.]K DOC#Z€ Filed203/28/19 Entered203/28/1909248242 PaQeZZ Of6

Debtor Jabrell Bonaparte Case number

 

become due after the filing of the petition but before the month of the first payment designated here will be added to the prepetition
arrearage claim.

PAYMENTS TO
MADE BY lNlTIAL
PRINCIPAL (TRUSTEE ()R MONTH OF FIRST POSTPETITION MONTHLY
CREDITOR C()LLATERAL RESIDENCE (Y/N) DEBTOR(S)) PAYMENT TO CREDlTOR PAYMENT

 

-NONE-

(b) Cure of Arrearage on Long-'l`erm Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in full through
disbursements by the Trustee, with interest (if` any) at the rate stated below. Prepetition arrearage payments are to be applied to
prepetition amounts owed as evidenced by the allowed claim.

 

 

 

 

 

 

INTEREST RATE ON
DESCRIPTION OF PRINCIPAL RESIDENCE ESTIMATED AMOUNT ARREARAGE (if
CREDIT()R COLLATERAL (Y/N) OF ARREARAGE a licab}e
pp )
-NONE~
4. Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.

(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4,500.00.

(c) Priority Claims. Other ll U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of the

plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

DESCRIPTION OF
CREDIT()R COLLATERAL ESTlMATED CLAIM lNTEREST RATE MONTHLY PAYMENT
-NONE-

(e) Secured Claims Excluded from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. § 1325(3)).
The claims listed below were either: (l) incurred within 910 days before the petition date and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within l year of the petition date
and secured by a purchase money security interest in any other thing of value. 'l`hese claims will be paid in full under the plan
with interest at the rate stated below:

DESCRIPTION OF
CREDITOR CQLLATERAL ESTlMATED CLAIM lNTEREST RATE MONTHLY PAYMENT
-NONE-

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to ll U.S.C. § 506 and provide payment in satisfaction of` those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of
service.

DESCRIPTION OF VALUATION OF
CREDITOR C()LLATERAL SECURED CLAIM INTEREST RATE MCNTHLY PAYMENT
Bridgecrest 2011 Nissan Altima $6,400.00 5.25% 350/mo x 22 Months;
Then $200/mo
(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
§ with interest at % per annum; or § without interest:
None

(h)` General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.00% dividend or a pro rata share of 549.64, whichever
is greater.

5. Executory Contracts.

GASB - Form 113 December 1, 2017

Software Copyright (c) 1996-2019 Best Case, LLC ~ www.bestcase.com Best Case Bankruptcy

CaSe:19-40422-|\/|.]K DOC#Z€ Filed203/28/19 Entered203/28/1909248242 PaQeZS Of6

 

 

 

 

Debtor Jabrell Bonaparte Case number
(a) Maintenance of Current lnstal|ment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).
DESCRIPTION OF
PROPERTY/SERVICES DISBURSED BY
CREDITOR AND CONTRACT ASSUMED/REJECTED MONTHLY PAYMENT TRUSTEE OR DEBTORS
~NONE-
(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.
CREDITOR ESTIMATED ARREARAGE
-NONE-
6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant to ll U.S.C.

§ l326(a)(1) on allowed claims of the following creditors: § Direct to the Creditor; or § To the Trustee

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT
-NONE-

7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of such claim
identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to the following
claimant(s):

CLAIMANT ADDRESS
-NONE-

8. Lien Avoidance. Pursuant to ll U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the following
creditor(s), upon continuation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be served on all
affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of service.

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY
-NONE-

9. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown below
upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated
as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects Any allowed deficiency balance resulting
from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph 4(h) of this plan if the creditor amends its
previously-filed, timely claim within 180 days from entry of the order confirming this plan or by such additional time as the creditor may
be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

 

-NONE-

10. Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided byll U.S.C §
1325(a)(5).

11. Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are based upon
the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. ln accordance with the
Bankruptcy Code and Federal Rules of Bankruptcy Procedure objections to claims may be filed before or after confirmation

12. Payment Iucreases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,after
notice from the Trustee and a hearing if necessary, unless a plan modification is approved

13. Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a creditor pursuant
to Fed. R. Bankr. P. 3002.1(0) unless the Debtor’s(s') plan is modified after the filing of the notice to provide for payment of such fees,
expenses, or charges

14. Service of Plan. Fursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan on the
Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. lf the Debtor(s) seek(s) to limit
the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security interest or lien (paragraph
8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected creditors pursuant to Fed. R. Bankr. P.
7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

GASB - Form 113 December 1, 2017
Softwaxe Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Casc Bankruptcy

CaSe:19-40422-|\/|.]K DOC#Z€ Filed203/28/19 Entered203/28/1909248242 Page:4 Of6

Debtor Jabrell Bonaparte Case number

 

 

15. Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(0), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

By signing below, 1 certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated: March 26, 2019 lsl Jabrell Bonaparte

 

 

Jabrell Bonaparte
Debtor 1

 

Debtor 2

lsl Jeffrey S. Hanna
Jeffrey S. Hanna
Attorneyfor the Debtor(s)

GASB ~ Form 1 13 December 1, 2017
Sof`tware Copyright (c) 1996-2019 Best Casc, LLC - w\vw.bestcase.com Best Case Bankruptcy

CaSe:19-40422-|\/|.]K DOC#Z€ Filed203/28/19 Entered203/28/1909248242 PaQeZB Of6

UNITED STATES BANKRUPTCY COURT
ron THE souTHERN DisTRICT oF GEoRGIA

IN RE: JABRELL BONAPARTE ) CHAPTER 13
) CASE NO. 19-40422-MJK

CERTIFICATE OF SERVICE

I, the undersigned, do hereby certify that I have served a copy of the Chapter 13 Plan on the
following address by First Class Mail, placing the same in the United States Mail with proper
postage affixed thereon:

0 (See attached mailing matrix)

l hereby certify that 1 have served a copy of the Chapter 13 Plan on the following
corporations, partnerships, or other unincorporated associations addressed to an Agent or Officer
by First Class Mail, with proper postage affixed thereon to the following address:

¢ Bridgecrest, ATTN: Agent/Officer, P.O. Box 29018, Phoenix, AZ 85038-9018

l hereby certify that l have served a copy of the Chapter 13 Plan on the following insured
depository institutions by Certified Mail, Return Receipt Requested, to the officer of the institution:

¢n/a

1 hereby certify that I have served a copy of the Chapter 13 Plan on the following parties
and counsel electronically through the Notice of Electronic Filing (NEF) at the following
addresses:

¢n/a

So certified this 28th day of March, 2019.

/s/ Jeffrev S. Hanna
JEFFREY S. HANNA, Bar #323559
Attorney for Debtor

Post Office Box 10805
Savannah, Georgia 31412
(912) 233-6515

lawj effreybk@bellsouth.net

CaS€ZlQ-40422-|\/|.]K

Label Matrix for local noticing
1133-4

Case l9-40422-MJK

Southern District of Georgia
Savannah

Thu Mar 28 09:37:14 EDT 2019

Bridgecrest
P.O. Box 29018
Phoenix AZ 85038-9018

Jeffrey S. Hanna

Lav Office of Jeffrey S. Hanna
P. 0. Box 10805

Savannal\, GA 31412-1005

0ffice of the U. S. Trustee
Johnson Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

tlorld Aceptance Corp.
P 0 Box 6429
Greenville SC 29606~6429

Doc#:6 Filed:03/28/19 Entered:03/28/19 09:48:42 Page:€ of6

(p)AlfBRICOLLECT INC
PO BOX 2080
MANITOWOC l'lI 54221-2080

Crystal Gray
1229 E. 53rd St.
Savannah GA 31404-4603

(p)JEFFERSON CA.PITAL SYSTEMS LLC
P0 BOX 7999
SAINT CLOUD 1111 56302-7999

Profit Services Group
P 0 Box 61295
Savannah GA 31420-1295

Jahrell Bonaparte
1229 E. 53rd Street
Savannah, GA 31404~4603

Diversified Consultants
P 0 Box 551268
Jacksonville FL 32255-1268

0 Byron Meredith III
F 0 Box 10556
Savannah, GA 31412-0756

SunTrust
l»" 0 Box 85526
Richmond VA 23285-5526

The preferred mailing address (pl above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342 (f) and Fed.R.Bank.P. 2002 (g) (4).

Americollect
1851 S Alverno Road
Manitowoc WI 54220

Jefferson Capital Systems
16 HcLeland Rd.
Saint Cloud llN 56303

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(d)Jabrell Bonaparte
1229 E. 53rd Street
Savannah GA 31404-4603

(d)Jeffrey S. Banna

Law Office of Jeffrey S. Hanna
P.O. Box 10805

Savannab, GA 31412-1005

End of Label Matrix

llailable recipients 12
Bypassed recipients 2
Total 14

